Opinion issued August 29, 2002













In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00402-CR



MARCUS RAMONE KNOTTS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause No. 857938



MEMORANDUM OPINION

	Appellant, Marcus Ramone Knotts, pleaded guilty, without an agreed
punishment recommendation from the State, to aggravated sexual assault of a child
under 14.  After a pre-sentence investigation and punishment hearing, and after
finding the two enhancements for possession of marihuana true, the trial court 
sentenced appellant to 10 years in prison.
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State,
736 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certified that a copy of the brief was delivered to appellant, and he was
advised he had a right to file a pro se response.  More than 30 days have passed, and
appellant has not filed a pro se response.
Conclusion
	We have reviewed the record and counsel's brief.  We hold there are no
arguable grounds for appeal.  We affirm the judgment.
 We also grant counsel's motion to withdraw.  See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  We note that counsel still
has a duty to inform appellant of the result of this appeal and also to inform appellant
that he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM

Panel consists of Justices Hedges, Taft, and Keyes.
Do not publish.  Tex. R. App. P. 47.4.